Title: To Thomas Jefferson from Henry Dearborn, 25 November 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department Novemr. 25. 1805
                        

                        I have the honor of proposing for your approbation the following promotions and appointments in the Second Legion of Militia of the District of Columbia viz.
                  
                     
                        
                           
                           Adam Lyon to be appointed
                           Captain of Light Infantry, vice Amos Alexander resigned.
                        
                        
                           
                           Lewis Summers
                           "
                           Capt. of Artillery, vice John Longdon resigned
                        
                        
                           
                           James W. Hove
                           "
                           Capt. of Infantry, vice Thomas Cook resigned
                        
                        
                           
                           John Young
                           "
                           Capt. of Infantry, vice Jacob Geiger resigned
                        
                        
                           
                           Edmund I. Lee
                           "
                           1st Lieutenant of Cavalry, vice Samuel Croudson promoted
                        
                        
                           
                           William Washington
                           "
                           2d Lieut. of Cavalry, vice William H. Lyles removed out of the District.
                        
                        
                           
                           William Herbert Jr.
                           "
                           Cornel of Cavalry, vice Enoch M. Lyles deceased
                        
                     
                  
                  Ensn. Nathaniel McAllister to be promoted to Lieutenant of Light Infantry, vice Thomas Murray resigned.
                  William T. Peck to be appointed Ensign of Light Infantry, vice Nathaniel McAllister to be promoted.
                  Accept, Sir the assurances of my high respect & consideration
                        
                            H. Dearborn
                     
                        
                    